      Case 1:20-cv-03776-LGS Document 43 Filed 09/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                DOCKET NO. 1:20-cv-03776-LGS
------------------------------------------------------------X
DALMADO GAUTIER, individually and on
behalf of others similarly situated,
                                               Plaintiff(s),
                         -against-
                                                                  NOTICE OF APPEARANCE
3 WAY RESTAURANT, INC. (d/b/a 3 WAY),
MIGUELINA Y. LUNA, and LUIS O. BRUNO,
                                             Defendant(s).
------------------------------------------------------------X


         The undersigned hereby appears as counsel for Defendants 3 WAY RESTAURANT,
INC., MIGUELINA Y. LUNA, and LUIS O. BRUNO.



Dated:     Bronx, New York
           September 26, 2020
                                                           /S/
                                                           BENJAMIN SHARAV
                                                           IBS-8536
                                                           917-392-9887
                                                           Juris_ben@msn.com
                                                           Attorney for Defendants
                                                           3 WAY RESTAURANT, INC.,
                                                           MIGUELINA Y. LUNA, and LUIS
                                                           O. BRUNO
                                                           930 Grand Concourse
                                                           Bronx, NY 10451
                                                           Tel.: (718) 401-1600
                                                           v.j.molina@verizon.net
To: MICHAEL FAILLACE & Associates,
    P.C.
    Jordan Gottheim, Esq.
    Attorneys for Plaintiffs
    60 East 42nd Street, suite 4510
    New York, NY 10165
    Tel.: (212) 317-1200
    michael@faillacelaw.com
    jgottheim@faillacelaw.com
